Title: From Benjamin Franklin to Benjamin Vaughan, 9 November 1779
From: Franklin, Benjamin
To: Vaughan, Benjamin


Dear Sir,
Passy, Nov. 9. 1779.
I have received several kind Letters from you which I have not regularly answered. They gave me however great Pleasure, as they acquainted me with your Welfare, and that of your Family & other Friends: and I hope you will continue writing to me as often as you can do it conveniently.
I thank you much for the great Care & Pains you have taken in regulating & correcting the Edition of those Papers. Your Friendship for me appears in almost every Page; and if the Preservation of any of them should prove of Use to the Publick, it is to you that the Publick will owe the Obligation. In looking them over, I have noted some Faults of Impression, that hurt the Sense, and some other little Matters, which you will find all in a Sheet under the Title of Errata. You can best judge whether it may be worth while to add any of them to the Errata already printed, or whether it may not be as well to reserve the whole for Correction in another Edition, if such should ever be. Inclos’d I send a more perfect Copy of the Chapter.
If I should ever recover the Pieces that were in the Hands of my Son, and those I left among my Papers, in America, I think there may be enough to make three more such Volumes; of which a great part would be more interesting.
As to the Time of publishing, of which you ask my Opinion, I am not furnish’d with any Reason or Ideas of Reasons on which to form any opinion. Naturally I should suppose the Bookseller to be from Experience the best Judge, and I should be for leaving it to him.
I did not write the Pamphlet you mention. I know nothing of it. I suppose it is the same concerning which Dr Priestly formerly ask’d me the same Question.— That for which he took it, was intitled, A Dissertation on Liberty and Necessity, Pleasure & Pain, with the Lines in the Title Page


Whatever is, is right. But purblind Man
Sees but a Part o’ the Chain, the nearest Link;
His Eye not carrying to that equal Beam
That poises all above.——— Dryden. London: Printed MDCCXXV.

It was address’d to Mr J.R. that is James Ralph, then a Youth of about my Age, and my intimate Friend, afterwards a political Writer and Historian. The purport of it was to prove the Doctrine of Fate, from the suppos’d Attributes of God; in some such Manner as this. That in creating & governing the World, as he was infinitely wise he knew what would be best; infinitely good, he must be dispos’d; and infinitely powerful, he must be able to execute it. Consequently all is right.— There were only a hundred Copies printed, of which I gave a few to Friends, and afterwards disliking the Piece, as conceiving it might have an ill Tendency, I burnt the rest, except one Copy the Margin of which was fill’d with manuscript Notes by Lyons Author of the Infallibility of Human Judgement, who was at that time another of my Acquaintance in London. I was not 19 Years of Age when it was written. In 1730 I wrote a Piece on the other side of the Question, which began with laying for its Foundation this Fact, That almost all Men in all Ages and Countrys, do have at times made use of Prayer. Thence I reasoned, that if all things are ordain’d, Prayer must among the rest be ordain’d. But as Prayer can procure no Change in Things that are ordain’d, Praying must then be useless and an Absurdity. God would therefore not ordain Praying if every thing else was ordain’d. But Praying exists; therefore all other Things are not ordain’d, &c. This Pamphlet was never printed, & the Manuscript has been long lost. The great Uncertainty I found in Metaphysical Reasonings, disgusted me, and I quitted that kind of Reading & Study, for others more satisfactory.—
I return the Manuscripts you were so obliging as to send me. I am concern’d at your having no other Copys. I hope these will get safe to your hands. I do not remember the Duke de Chaulnes showing me the Letter you mention. I have receiv’d Dr Crawfurd’s Book, but not your Abstract, which I wait for as you desire. I send you also M. Dupont’s Table Economique, which I think an excellent Thing, as it contains in a clear Method all the Principles of that new Sect, called here les Economistes.
Poor Henley’s dying in that manner is inconceivable to me. Is any Reason given to account for it, besides Insanity?
Remember me affectionately to all the good Family, and believe me, with great Esteem, my dear Friend Yours most sincerely,
BF
I send the Letters of Recommendation you desire, & shall forward Copies.—
Mr Vaughan
